16-3284
     Chen v. Sessions
                                                                                        BIA
                                                                                  Poczter, IJ
                                                                               A078 729 935
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   20th day of October,two thousand seventeen.
 5
 6   PRESENT:
 7            JON O. NEWMAN,
 8            DENNIS JACOBS,
 9            DEBRA ANN LIVINGSTON,
10                 Circuit Judges.
11   _____________________________________
12
13   YONG LE CHEN,
14            Petitioner,
15
16                      v.                                           16-3284
17                                                                   NAC
18   JEFFERSON B. SESSIONS, III,
19   UNITED STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Richard Tarzia, Law Office of
24                                       Richard Tarzia, Belle Mead, NJ.
25
26   FOR RESPONDENT:                     Chad A. Readler, Acting Assistant
27                                       Attorney General; Leslie McKay,
28                                       Senior Litigation Counsel; Aaron D.
29                                       Nelson, Trial Attorney, Office of
 1                                 Immigration   Litigation,   United
 2                                 States   Department  of   Justice,
 3                                 Washington, DC.
 4
 5       UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review is

 8   DENIED.

 9       Petitioner Yong Le Chen, a native and citizen of the

10   People’s Republic of China, seeks review of an August 24, 2016,

11   decision of the BIA affirming a June 30, 2015, decision of an

12   Immigration Judge (“IJ”) denying Chen’s application for asylum,

13   withholding of removal, and relief under the Convention Against

14   Torture (“CAT”).   In re Yong Le Chen, No. A 078 729 935 (B.I.A.

15   Aug. 24, 2016), aff’g No. A 078 729 935 (Immig. Ct. N.Y. City

16   June 30, 2015).    We assume the parties’ familiarity with the

17   underlying facts and procedural history in this case.

18       We have reviewed the decisions of both the IJ and the BIA.

19   See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).     The

20   applicable standards of review are well established.        See 8

21   U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510,

22   513 (2d Cir. 2009).

23       Chen   challenges   the   agency’s   determination   that   his
                                      2
 1   punishment for violating the family planning policy did not

 2   amount to past persecution.      “[P]ersecution is the infliction

 3   of suffering or harm upon those who differ on the basis of a

 4   protected statutory ground.”          Ivanishvili v. U.S. Dep’t of

 5   Justice, 433 F.3d 332, 341 (2d Cir. 2006) (citations omitted).

 6   It includes “non-physical forms of harm such as the deliberate

 7   imposition of a substantial economic disadvantage.”         Mei Fun

 8   Wong v. Holder, 633 F.3d 64, 72 (2d Cir. 2011) (internal

 9   quotation marks and citations omitted).

10       Chen alleged that he was detained for two days and slapped

11   twice, fined, and fired from his job.       The agency was on sound

12   footing in concluding that, even when viewed cumulatively, this

13   punishment did not amount to persecution.            Poradisova v.

14   Gonzales, 420 F.3d 70, 79 (2d Cir. 2005) (the agency cannot

15   consider “the severity of each event in isolation, without

16   considering   its   cumulative   significance”).     The   slapping

17   during detention was not per se persecution.          See Jian Qiu

18   Liu v. Holder, 632 F.3d 820, 822 (2d Cir. 2011) (explaining that

19   “minor bruising from an altercation with family planning

20   officials, which required no formal medical attention and had

21   no lasting physical effect,” did not amount to persecution);
                                       3
1    Mei Fun Wong, 633 F.3d at 72 (“[P]ersecution is an extreme

2    concept that does not include every sort of treatment our

3    society regards as offensive.” (internal quotation marks and

 4   citations omitted)).    Nor did Chen demonstrate that the fine

 5   and job loss caused him “substantial economic disadvantage.”

 6   Guan Shan Liao v. U.S. Dep’t of Justice, 293 F.3d 61, 70 (2d

 7   Cir. 2002).    He testified that his wife’s family loaned them

 8   money for the fine, which they repaid within three years, while

 9   still making mortgage payments. Chen was also able to obtain

10   another similar job within two months.      Cf. Huo Qiang Chen v.

11   Holder, 773 F.3d 396, 409 (2d Cir. 2014) (remanding for further

12   proceedings because applicant testified that he could not earn

13   enough or obtain a loan to pay a still outstanding fine).

14          Alternatively, Chen claimed to fear future persecution

15   based on his resistance to the family planning policy.        The IJ

16   rejected this claim, noting that Chen’s wife had lived in China

17   without incident since their second child was born six years

18   ago.    See Melgar de Torres v. Reno, 191 F.3d 307, 313 (2d Cir.

19   1999)    (evidence   that   applicant’s   “mother   and   daughters

20   continued to live in El Salvador after Melgar emigrated without

21   harm” undercut well-founded fear of persecution).         The agency
                                      4
1    reasonably concluded that Chen failed to show that he would be

2    punished a second time for the policy violation.      Jian Hui Shao

3    v. Mukasey, 546 F.3d 138, 148-49 (2d Cir. 2008) (requiring that

4    applicant show applicable family planning policy, violation of

5    that policy, and that the violation “would be punished in the

6    local area in a way that would give rise to an objective fear

7    of future persecution”).

8        Chen   also   claimed   a   well-founded   fear   based   on   his

9    religious practice.   That fear must be objectively reasonable.

10   Jian Xing Huang v. INS, 421 F.3d 125, 128-29 (2d Cir. 2005) (“In

11   the absence of solid support in the record . . . , [the

12   applicant’s] fear is speculative at best.”).            The agency

13   reasonably determined that, even assuming the police once

14   looked for Chen four years earlier, the background evidence on

15   China does not demonstrate that Chen’s fear was objectively

16   reasonable.   The State Department reports explain that China

17   recognizes only five religions and harasses and detains some

18   religious practitioners; but the reports do not reflect a

19   nationwide pattern or practice of persecution of Christians.

20   More importantly, as the IJ noted, reports over the last three

21   years have not mentioned persecution against Christians in
                                       5
1    Chen’s native Fujian province.       See Jian Hui Shao, 546 F.3d at

2    142-43, 149, 170 (finding no error in the agency’s requirement

3    that    an   applicant   demonstrate    a   well-founded   fear   of

4    persecution specific to his or her local area when persecutory

5    acts vary according to locality).

6           Chen argues that the agency erroneously applied too

7    stringent a standard to his asylum claim, which requires a

8    “reasonable possibility of future persecution.”            Y.C. v.

 9   Holder, 741 F.3d 324, 332 (2d Cir. 2013).      Twice, the IJ wrote

10   that future harm was not likely, as opposed to not a reasonable

11   possibility.    But the IJ cited the correct standard, referenced

12   the more generous standard for asylum, and gave no indication

13   of applying anything more stringent.        In any event, the BIA

14   reviewed de novo the IJ’s determinations that Chen failed to

15   establish a well-founded fear of persecution, asking only

16   whether he faced a reasonable possibility of persecution.

17          Having reasonably found that Chen failed to establish the

18   less stringent requirements needed for asylum, the agency did

19   not err in denying withholding of removal or CAT relief.          See

20   Gomez v. INS, 947 F.2d 660, 665 (2d Cir. 1991).

21          For the foregoing reasons, the petition for review is
                                      6
1   DENIED.    As we have completed our review, any stay of removal

2   that the Court previously granted in this petition is VACATED,

3   and any pending motion for a stay of removal in this petition

4   is DISMISSED as moot.    Any pending request for oral argument

5   in this petition is DENIED in accordance with Federal Rule of

6   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

7   34.1(b).

8                                 FOR THE COURT:
9                                 Catherine O’Hagan Wolfe, Clerk




                                   7